



Exhibit 10.2
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of [●], 2016 by and
between Vishay Precision Group, Inc., a Delaware corporation (the “Company”),
and [●] (“Indemnitee”). Capitalized terms used, but not otherwise defined
herein, shall have the meanings set forth in Section 10.
BACKGROUND
Highly competent and qualified persons have become more reluctant to serve
corporations as directors, officers or other capacities unless they are provided
with adequate protection through insurance coverage or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation.
The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain competent and qualified individuals, the Company
will seek to maintain on an ongoing basis, at its sole expense, directors and
officers’ liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. However, as a result of changes in the
marketplace for insurance it has become increasingly difficult to obtain
directors and officers’ liability insurance on terms providing reasonable
protection at reasonable cost. The uncertainties relating to directors and
officers’ liability insurance have increased the difficulty of attracting and
retaining such persons.
The Board has determined that the potential inability to attract and retain
highly competent and qualified persons to serve the Company would be detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of
adequate protection against risks of claims and actions against them arising out
of their service to and activities on behalf of the Company in the future.
The Board has determined that it is reasonable, prudent and necessary for the
Company to contractually obligate themselves to indemnify, and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.
The Indemnitee has agreed to serve the Company in an officer and/or director
capacity provided that the Indemnitee is provided the protections available
under this Agreement, the Company’s Amended and Restated Certificate of
Incorporation (as amended and restated from time to time, the “Company
Charter”), the Company’s Amended and Restated By-laws (as amended and restated
from time to time, the “Company By-laws”) and directors and officers’ liability
insurance coverage that is adequate in the present circumstances.
This Agreement is a supplement to and in furtherance of any protections provided
by the Company Charter, Company By-laws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder. In addition, the Indemnitee
will be entitled to indemnification pursuant to the Delaware General Corporation
Law (“DGCL”).
NOW THEREFORE, in consideration of the foregoing and the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
including the Indemnitee’s agreement to serve as a director and/or officer of
the Company after the date hereof, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.    Services to the Company. The Indemnitee hereby agrees to serve or continue
to serve as a director and/or officer of the Company. The Indemnitee may at any
time and for any reason resign from







--------------------------------------------------------------------------------





such positions (subject to any other contractual obligation or any obligation
imposed by operation of law). This Agreement shall not be deemed an employment
contract between the Company or any other Enterprise, on the one hand, and the
Indemnitee, on the other. Notwithstanding the foregoing, this Agreement shall
continue in force after the Indemnitee has ceased to serve as a director or
officer of the Company or any other Enterprise.
2.    Indemnity of the Indemnitee. Subject to Section 8, the Company hereby
indemnifies and holds harmless the Indemnitee, to the fullest extent authorized
or permitted by applicable law. In furtherance of the foregoing indemnification,
and without limiting the generality thereof, the Company hereby agrees to
indemnify the Indemnitee in the following situations.
(a)    Proceedings Other Than Proceedings by or in the Right of the Company. If,
by reason of his Corporate Status, the Indemnitee is, or is threatened to be
made, a party to or participant (as a witness or otherwise) in any Proceeding
other than a Proceeding by or in the right of the Company or any other
Enterprise, the Company shall indemnify and hold harmless the Indemnitee against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him, or on his behalf, in connection with
such Proceeding or any claim, issue or matter therein; provided that the
Indemnitee shall have acted in good faith and in a manner he reasonably believed
to be in or not opposed to, the best interests of the Company or any other
Enterprise, and with respect to any criminal Proceeding, the Indemnitee shall
have had no reasonable cause to believe his conduct was unlawful.
(b)    Proceedings by or in the Right of the Company. If, by reason of his
Corporate Status, the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the Company or any
other Enterprise, the Company shall indemnify and hold harmless the Indemnitee
against all Expenses actually and reasonably incurred by him, or on his behalf,
in connection with such Proceeding; provided that the Indemnitee shall have
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. Notwithstanding the foregoing, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which the
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Court of Chancery of the State of Delaware or the court in
which such claim, issue or matter was brought, shall determine that such
indemnification may be made; and provided further that such indemnification
shall not be made in respect of any payment to the Company or such other
Enterprise or any stockholder thereof in satisfaction of judgment or in
settlement unless either (x) a court of competent jurisdiction has approved such
settlement, if any, and the reimbursement of such payment or (y) if the court in
which such claim, issue or matter was brought lacks jurisdiction to grant such
approval or such action is settled before the institution of judicial
proceedings, in the opinion of Independent Counsel the applicable standard of
conduct specified in the preceding proviso has been met, such claim, issue or
matter was without substantial merit, such settlement was in the best interests
of the Company or such other Enterprise and the reimbursement of such payment is
permissible under applicable law.
(c)    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, but subject
to Section 2(b), to the extent that the Indemnitee is, by reason of his
Corporate Status, a party to and is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in a Proceeding, the
Company shall indemnify and hold harmless the Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 2(c),
the termination of any claim, issue or matter in a Proceeding by dismissal, with
or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


-2-



--------------------------------------------------------------------------------





(d)    Indemnification for Expenses as a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
his Corporate Status, a witness in any Proceeding to which the Indemnitee is not
a party, the Company hereby indemnifies and holds harmless the Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
(e)    Additional Indemnification. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 2, to the fullest
extent permitted by applicable law, the Company shall indemnify and hold
harmless the Indemnitee against all Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by him or on his
behalf if, by reason of his Corporate Status, the Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Company or any other Enterprise), including
all liability arising out of the negligence or active or passive wrongdoing of
the Indemnitee.
3.    Contribution.
(a)    Whether or not the indemnification provided in Section 2 is available, in
respect of any Proceeding in which the Company or any other Enterprise is
jointly liable with the Indemnitee (or would be if joined in such Proceeding),
the Company shall pay the entire amount of any Expenses, judgments, penalties,
fines or amounts paid or to be paid in settlement of such Proceeding without
requiring the Indemnitee to contribute to such payment and the Company hereby
waives and relinquishes any right of contribution it may have against the
Indemnitee. The Company shall not and shall ensure that any other Enterprise
controlled by it shall not enter into any settlement of any Proceeding in which
the Company or any other Enterprise is jointly liable with the Indemnitee (or
would be if joined in such Proceeding) unless such settlement provides for a
full and final release of all claims asserted against the Indemnitee without any
injunction or other equitable relief being imposed against the Indemnitee.
(b)    Without diminishing or impairing the obligations of the Company set forth
in the preceding subparagraph, if, for any reason, the Indemnitee shall elect or
be required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company or any other Enterprise is jointly liable with
the Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by the
Indemnitee in proportion to the relative benefits received by the Company or any
other Enterprise and all officers, directors or employees of the Company or any
other Enterprise, other than the Indemnitee, who are jointly liable with the
Indemnitee (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company or any other Enterprise other than the
Indemnitee who are jointly liable with the Indemnitee (or would be if joined in
such Proceeding), on the one hand, and the Indemnitee, on the other hand, in
connection with the events that resulted in such Expenses, judgments, penalties,
fines or settlement amounts, as well as any other equitable considerations which
the DGCL may require to be considered. The relative fault of the Company or any
other Enterprise and all officers, directors or employees of the Company or any
other Enterprise, other than the Indemnitee, who are jointly liable with the
Indemnitee (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.


-3-



--------------------------------------------------------------------------------





(c)    The Company hereby agrees to indemnify and hold harmless the Indemnitee
from any claims of contribution which may be brought by officers, directors or
employees of the Company or any other Enterprise, other than the Indemnitee, who
may be jointly liable with the Indemnitee.
4.    Advancement of Expenses. The Company shall advance, to the extent not
prohibited by applicable law, the Expenses actually and reasonably incurred by
or on behalf of the Indemnitee in respect of any Proceeding, and such
advancement shall be made within thirty (30) days after the receipt by the
Company of a statement or statements requesting such advances (which shall
include invoices received by the Indemnitee in connection with such Expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause the Indemnitee
to waive any privilege accorded by applicable law shall not be included with the
invoice) from time to time, whether prior to or after final disposition of any
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by the Indemnitee. Advances shall be unsecured and interest free.
Advances shall be made without regard to the Indemnitee’s ability to repay the
expenses and, subject to Section 2(b), without regard to the Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement and a written undertaking that if
and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that the Indemnitee is
not entitled to be indemnified by the Company, the Indemnitee shall undertake to
the fullest extent permitted by law to repay the advance. The right to advances
under this Section 4 shall in all events continue until final disposition of any
Proceeding, including any appeal thereof.
5.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. The following procedures and presumptions shall apply if there
is any question as to whether the Indemnitee is entitled to indemnification
under this Agreement.
(a)    To obtain indemnification (including advancement of Expenses) under this
Agreement, the Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that the Indemnitee has requested
indemnification.
(b)    Upon written request by the Indemnitee for indemnification pursuant to
the first sentence of Section 5(a), a determination, if required by applicable
law, with respect to the Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following three methods, which shall be at the
election of the Board:
(i)    by the Court of Chancery of the State of Delaware or the court in which
the Proceeding with respect to which indemnification is sought was brought, or
(ii)    by a majority vote of a quorum of the Board (which quorum consists
solely of Disinterested Directors), or
(iii)    in the absence of a quorum consisting solely of Disinterested
Directors, then by Independent Counsel in a written opinion to the Board, a copy
of which shall be delivered to the Indemnitee.


-4-



--------------------------------------------------------------------------------





(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 5(b)(iii), the Independent Counsel shall
be selected as provided in this Section 5(c). The Independent Counsel shall be
selected by the Board. The Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 10, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section 5(a), no determination of the Indemnitee’s entitlement to
indemnification has been made pursuant to Section 5(b)(i) and no Independent
Counsel shall have been selected and not objected to, either the Company or the
Indemnitee may petition the Court of Chancery of the State of Delaware or other
court of competent jurisdiction for resolution of any objection which shall have
been made by the Indemnitee to the Company’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 5(b). The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 5(b), and the Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 5(c), regardless of the manner in which such Independent Counsel was
selected or appointed.
(d)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity empowered or selected under Section 5
to determine whether the Indemnitee is entitled to indemnification under this
Agreement (the “Determining Authority”) shall presume that the Indemnitee has at
all times met the applicable standard of conduct and is entitled to
indemnification under this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. Neither the failure of the Company (including by its
directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or Independent Counsel) that the Indemnitee has not met such
applicable standard of conduct, shall create a presumption that the Indemnitee
has not met the applicable standard of conduct.
(e)    The Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by the Enterprise. In
addition, the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
(f)    If the Determining Authority shall not have made a determination within
sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification
absent (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request


-5-



--------------------------------------------------------------------------------





for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the
Determining Authority in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto.
(g)    The Indemnitee shall cooperate with the Determining Authority with
respect to the Indemnitee’s entitlement to indemnification, including providing
the Determining Authority upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. The Determining Authority shall act reasonably and in good faith
in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Determining Authority shall be borne by the Company (irrespective of
the determination as to the Indemnitee’s entitlement to indemnification) and the
Company hereby agrees to indemnify and hold harmless the Indemnitee therefrom.
(h)    The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which the Indemnitee is a party is resolved in any manner other than by adverse
judgment against the Indemnitee (including settlement of such action, claim or
proceeding with or without payment of money or other consideration) it shall be
presumed that the Indemnitee has been successful on the merits or otherwise in
such action, suit or proceeding. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.
(i)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that the Indemnitee had reasonable cause to believe that his conduct was
unlawful.
6.    Remedies of the Indemnitee.
(a)    If (i) a determination is made pursuant to Section 5 that the Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 4, (iii) no determination of
entitlement to indemnification is made pursuant to Section 5(b) within ninety
(90) days after receipt by the Company of the request for indemnification, or
(iv) payment of indemnification is not made within ten (10) days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section 5, the
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Delaware, or in any other court of competent jurisdiction, of his
entitlement to such indemnification. The Indemnitee shall commence such
proceeding seeking an adjudication within one hundred eighty (180) days
following the date on which the Indemnitee first has the right to commence such
proceeding pursuant to this Section 6(a). The Company shall not oppose the
Indemnitee’s right to seek any such adjudication.
(b)    If a determination shall have been made pursuant to Section 5(b) that the
Indemnitee is not entitled to indemnification, any judicial proceeding commenced
pursuant to this Section 5(b) shall be


-6-



--------------------------------------------------------------------------------





conducted in all respects as a de novo trial on the merits, and the Indemnitee
shall not be prejudiced by reason of the adverse determination under Section
5(b).
(c)    If a determination shall have been made pursuant to Section 5(b) that the
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 6,
absent a prohibition of such indemnification under applicable law.
(d)    If the Indemnitee, pursuant to this Section 6, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on behalf of the
Indemnitee, in advance, any and all Expenses actually and reasonably incurred by
him in such judicial adjudication, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.
(e)    The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 6 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
7.    Non-Exclusivity, Survival of Rights; Insurance Subrogation.
(a)    The Indemnitee’s rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Company Charter, the Company By-laws, any other agreement, a
vote of stockholders, a resolution of the Board or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of the Indemnitee under this Agreement in respect of any
action taken or omitted by the Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in applicable law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company
Charter, Company By-laws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    The Company shall obtain and maintain an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other Enterprise and the Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies. If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company has director and officer’s
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay,


-7-



--------------------------------------------------------------------------------





on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.
(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights; provided, however, any
rights of recovery of the Indemnitee pursuant to any liability insurance policy
separately paid for by the Indemnitee shall not be subject to subrogation under
this Section 7 except that any amounts recovered under such policy shall be
subject to Section 8(a)(i).
8.    Exception to Right of Indemnification and Contribution.
(a)    Notwithstanding any other provision of this Agreement, the Company shall
not be obligated under this Agreement to indemnify and hold harmless the
Indemnitee in connection with or contribute to:
(i)    any claim made against the Indemnitee for which payment has actually been
made to or on behalf of the Indemnitee under any insurance policy, other
indemnity provision, contract, agreement or otherwise, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or
(ii)    any claim made against the Indemnitee for an accounting of profits made
from the purchase and sale (or sale and purchase) by the Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of state statutory law
or common law; or
(iii)    any Proceeding initiated by the Indemnitee, including any Proceeding
initiated by the Indemnitee against the Company or its other directors,
officers, employees or other indemnitees for advancement of expenses or
otherwise, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation; (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or (iii) such Proceeding is being brought by the
Indemnitee to assert, interpret or enforce his rights under this Agreement.
(b)    In addition, the Company shall not be obligated to make any payment to
the Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 5 and 6) to be unlawful.
9.    Notice By the Indemnitee and Defense of Claim. The Indemnitee agrees
promptly to notify the Company in writing upon being served with or otherwise
receiving any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to the Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices the Company. With respect to any
Proceedings as to which the Indemnitee notifies the Company of the commencement
thereof:
(a)    The Company will be entitled to participate therein at its own expense;
(b)    Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Company


-8-



--------------------------------------------------------------------------------





will not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ its counsel in such
Proceeding but the fees and Expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
the Indemnitee unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such Proceeding, or (iii) the Company shall not
in fact have employed counsel to assume the defense of such Proceeding, in each
of which cases the fees and Expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Indemnitee
shall have made the conclusion provided for in (ii) above.
(c)    The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding or claim effected
without its written consent. The Company shall not settle any Proceeding or
claim in any manner which would impose any penalty or limitation on the
Indemnitee without the Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
10.    Definitions. For purposes of this Agreement:
(a)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
Enterprise that such person is or was serving at the express written request of
the Company.
(b)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.
(c)    “Enterprise” means (i) the Company and (ii) any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that is an affiliate or wholly or partially owned subsidiary of the Company and
of which the Indemnitee is or was serving as a director, trustee, general
partner, managing member, officer, employee, agent or fiduciary, and (iii) any
other corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which the Indemnitee is or was
serving at the express written request of the Company as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary.
(d)    “Expenses” includes all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by the Indemnitee or the amount of judgments,
penalties or fines against the Indemnitee.
(e)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company, (ii) the
Indemnitee, (iii) any affiliate of the Company or the Indemnitee, (iv) any
member of the Indemnitee’s immediate family, (v) any company of which the
Indemnitee is an


-9-



--------------------------------------------------------------------------------





executive officer, in each case in any matter material to such party (other than
with respect to matters concerning the Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (vi) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
(f)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or other Enterprise or
otherwise and whether civil, criminal, administrative or investigative, in which
the Indemnitee was, is or will be involved as a party or otherwise, by reason of
the fact that the Indemnitee is or was an officer or director of the Company, by
reason of any action taken by him or of any inaction on his part while acting as
an officer or director of the Company, or by reason of the fact that he is or
was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of another Enterprise; in each case whether or not he is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement;
including one pending on or before the date of this Agreement, but excluding one
initiated by the Indemnitee pursuant to this Agreement to enforce his rights
under this Agreement.
11.    Construction.
(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
(b)    Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement.
(c)    The words “include” and “including,” and variations thereof, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words “without limitation.”
(d)    Except as otherwise indicated, all references in this Agreement to
“Sections,” are intended to refer to Sections of this Agreement, as the context
may require.
(e)    The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
12.    Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue and terminate upon the later of:
(a)    ten (10) years after the date that the Indemnitee shall have ceased to
serve as a director of the Company or as a director, partner, managing member,
officer, employee, agent or trustee of any other Enterprise; or
(b)    one (1) year after the final termination of (i) any Proceeding (including
any rights of appeal) then pending in respect of which the Indemnitee requests
indemnification or advancement of Expenses hereunder and (ii) any judicial
proceeding or arbitration pursuant to 6 (including any rights of appeal)
involving the Indemnitee.


-10-



--------------------------------------------------------------------------------





13.    Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumes the obligations imposed on it hereby in
order to induce the Indemnitee to serve as an officer or director of the Company
and the Company acknowledges that the Indemnitee is relying upon this Agreement
in serving as an officer or director of the Company, and that the Indemnitee is
entitled to enforce the provisions hereof as a direct beneficiary thereof.
14.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.
15.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
16.    Severability. If any provision or provisions of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; and (b) to the
fullest extent possible, the provisions of this Agreement (including each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon the Indemnitee indemnification rights to the fullest
extent permitted by applicable laws. In the event any provision hereof conflicts
with any applicable law, such provision shall be deemed modified, consistent
with the aforementioned intent, to the extent necessary to resolve such
conflict.
17.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
18.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:
(a)    To the Indemnitee at the address set forth below the Indemnitee signature
hereto.


-11-



--------------------------------------------------------------------------------





(b)    To the Company at:
Vishay Precision Group, Inc.
3 Great Valley Parkway
Suite 150
Malvern, Pa. 19355-2143
Telephone Number: 484-321-5300
Attention: Senior Director of Legal Services
or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. This Agreement may also be executed and delivered by
“portable document format” (“.pdf”) or facsimile transmission and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
20.    Governing Law and Consent to Jurisdiction. The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware without application of the conflict of laws
principles thereof. The Company and the Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other court in the
United States of America or any court in any other country (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
VISHAY PRECISION GROUP, INC.


By:____________________________________
    Name:____________________________
    Title:_____________________________

INDEMNITEE

______________________________________
Name: [●]

Address:
[●]


-12-

